CONSULTING AGREEMENT This Consulting Agreement ("Agreement") is made and entered into effective as of October 1st, 2008 (the “Effective Date”) by SNOWDON RESOURCES CORPORATION., a Nevada corporation ("Corporation"), and WOODBURN HOLDINGS LTD., of 885 Pyrford Road, West Vancouver, British Columbia, Canada V7S 2A2 (the “Consultant”) WHEREAS, the Corporation desires to retain the services of a corporate consultant and the Consultant has agreed to accept such appointment on the terms and conditions herein contained: NOW THEREFORE, IT IS AGREED AS FOLLOWS: Section 1-Duties. The Consultant agrees to the appointment hereunder and during the term of this Agreement.The Consultant or its representative shall provide advice with respect to financing, strategic planning and business development, and other management consulting services as may be mutually agreed. Section 2-Term and Termination of Appointment 2.1 Initial Term.The term of engagement of the Consultant by the Corporation shall be for a period of 36 months beginning with the Effective Date ("Initial Term"), unless terminated earlier pursuant to this Agreement.At any time prior to the expiration of the Initial Term, the Corporation and the Consultant may by mutual written agreement extend the Consultant’s engagement under the terms of this Agreement for such additional period as may be agreed. 2.2 Termination.The
